     Case 3:15-cr-02942-CAB Document 38 Filed 08/25/20 PageID.169 Page 1 of 16




1 ROBERT S. BREWER, JR.
  United States Attorney
2 Christopher M. Alexander
  Assistant U.S. Attorney
3 California Bar No.: 201352
  Office of the U.S. Attorney
4 880 Front Street, Room 6293
  San Diego, California 92101
5 Tel: (619) 546-6665
  Fax: (619) 546-0510
6 Email: Christopher.M.Alexander@usdoj.gov
7 Attorneys for the United States
8                          UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                 Case Nos.: 20CV1422-CAB
                                                          15CR2942-CAB
11              Plaintiff/Respondent,
                                               UNITED STATES’ RESPONSE IN
12        v.                                   OPPOSITION TO DEFENDANT’S
                                               PETITION
13   GRACIELA ARELLANO HERRERA,
14              Defendant/Petitioner.
15
16
17       The UNITED STATES OF AMERICA, by and through its counsel,
18 ROBERT S. BREWER, JR., United States Attorney, and CHRISTOPHER M.
19 ALEXANDER,        Assistant    U.S.    Attorney,    files   its     Response   and
20 Opposition to Defendant’s Petition.               This Response and Opposition
21 is based upon the files and records of the case together with the
22 attached     statement        of    facts   and   memorandum   of    points    and
23 authorities.
24                                             I
25                                    STATEMENT OF CASE
26       On November 24, 2015, an Information was filed in the Southern
27 District     of    California       charging    Defendant/Petitioner     Graciela
28
     Case 3:15-cr-02942-CAB Document 38 Filed 08/25/20 PageID.170 Page 2 of 16




 1 Arellano       Herrera       (“Defendant”)         with         importation      of
 2 methamphetamine, in violation of 21 U.S.C. §§ 952 and 960.
 3        On December 8, 2015, pursuant to a plea agreement, Defendant
 4 entered a guilty plea to the Information.                     (Ex. 1, at p. 9-10;
 5 Ex. 2.)      Defendant was advised that it was a virtual certainty
 6 that she would be removed as a result of the guilty plea.                      (Id.
 7 at 5.)      Defendant stated that she was satisfied with her former
 8 counsel, Stephen Hoffman.            (Id. at 8.)          Defendant provided a
 9 factual basis admitting to knowingly and intentionally importing
10 a federally controlled substance.               (Id. at 8-9.)             The Court
11 scheduled a sentencing hearing and ordered a Presentence Report
12 (“PSR”).     (Id. at 9-10.)
13        On February 5, 2016, the Probation Officer prepared the PSR.
14 (Dkt. #23.) The PSR included Defendant’s statement of the offense.
15 (Dkt. #23, at p. 4.)        Defendant’s statement did not reference any
16 duress claim that Defendant is raising now.               (Id.)
17        On February 24, 2016, Defendant’s former counsel provided to
18 the United States Defendant’s signed statement of the offense.
19 (Ex. 3, at p. 2-4.)        Defendant’s statement did not reference the
20 duress story Defendant is raising now.
21        On March 11, 2016, the Court held a sentencing hearing.                (Dkt.
22 #28)     The Court departed from the low end of the guidelines and
23 imposed a sentencing of 48 months.            (Id.; Ex. 4.)
24        On   July   23,   2020,   Defendant     filed      a    petition    alleging
25 ineffective assistance of counsel due to her counsel’s failure to
26 investigate her new claim of duress.                 The United States now
27 responds.
28
                                            2                20CV1422-CAB; 15CR2942-CAB
     Case 3:15-cr-02942-CAB Document 38 Filed 08/25/20 PageID.171 Page 3 of 16




 1                                         II
 2                               STATEMENT OF FACTS
 3       A.    PRIMARY INSPECTION
 4       On October 28, 2015, Defendant applied for admission into the
 5 United States from Mexico at the San Ysidro, California, Port of
 6 Entry as the driver, sole occupant, and registered owner of a
 7 vehicle.     (PSR, at p. 3.)      Defendant provided two negative customs
 8 declarations.       (Id.)     Defendant claimed to be returning to Los
 9 Angeles after visiting family members in Mexico.                 (Id.)    Defendant
10 was referred to secondary inspection.              (Id.)
11       B.    SECONDARY INSPECTION
12       In secondary inspection, officers located anomalies in all
13 four of the vehicle’s tires.          (Id.)       Eventually, officers located
14 one package in each tire.         (Id.)        One of the four packages tested
15 positive     for   methamphetamine.            (Id.)    The     packages       weighed
16 approximately      14.18 kilograms      gross      (12.89    kilograms      actual).
17 (Id.; Dkt. #25, at Ex. 1.)
18       C.    DEFENDANT’S STATEMENT
19       Defendant was advised of her Miranda rights and elected not
20 to make a statement.        (PSR, at p. 3.)
21       D.    DEFENDANT’S PROFFER
22       Defendant provided a written statement.                (Ex. 3, at p. 2-4.)
23 Her involvement in the offense began when a person in Defendant’s
24 grandmother’s       neighborhood      in       Mexico   approached       her     about
25 importing drugs for $2,500.           The unknown person took Defendant’s
26 vehicle and returned several hours later with the drugs concealed
27 in the vehicle.         Defendant was to receive a call for further
28 instructions once she successfully crossed into the United States.
                                              3                20CV1422-CAB; 15CR2942-CAB
     Case 3:15-cr-02942-CAB Document 38 Filed 08/25/20 PageID.172 Page 4 of 16




 1                                        III
 2                    DEFENDANT IS NOT ENTITLED TO RELIEF
 3       Defendant argues that her Petition should be granted because
 4 her former counsel was ineffective.            Defendant’s arguments fail.
 5       First, Defendant’s Petition is untimely since it was filed
 6 more than one year after final judgment and no exception applies.
 7 Second, former counsel’s decision to advise his client to enter a
 8 guilty plea and forgo a meritless defense was reasonable. Further,
 9 former counsel’s decision did not prejudice Defendant since it
10 resulted in a charge with lower penalties and below guideline
11 sentence.     Thus, former counsel’s decision was not ineffective.
12       A.    Standard for 2255 Relief
13       Section 2255 authorizes the Court to “vacate, set aside, or
14 correct the sentence” of a federal prisoner on “the ground that
15 the sentence was imposed in violation of the Constitution or laws
16 of the United States, or that the court was without jurisdiction
17 to impose such sentence, or that the sentence was in excess of the
18 maximum authorized by law, or is otherwise subject to collateral
19 attack.”     28 U.S.C. § 2255(a).        To warrant relief under § 2255, a
20 prisoner must allege a constitutional or jurisdictional error, or
21 a “fundamental defect which inherently results in a complete
22 miscarriage of justice [or] an omission inconsistent with the
23 rudimentary demands of fair procedure.” United States v. Timmreck,
24 441 U.S. 780, 783 (1979) (quoting Hill v. United States, 368 U.S.
25 424, 428 (1962)).
26       In this case, Defendant asserts the error entitling her to
27 relief is ineffective assistance of counsel.
28
                                            4               20CV1422-CAB; 15CR2942-CAB
     Case 3:15-cr-02942-CAB Document 38 Filed 08/25/20 PageID.173 Page 5 of 16




 1       B.    The Petition is Untimely
 2       Without any explanation, Defendants states, at page 11 of the
 3 Petition, “[t]he claim is subject to equitable tolling and/or an
 4 exception under 28 USC 2255(f)(4).”               This assertion fails and the
 5 Petition is untimely.
 6       Section 2255 imposes a one-year time limit on the filing of
 7 habeas petitions, see Stancle v. Clay, 692 F.3d 948, 953 (9th Cir.
 8 2012) (citing 28 U.S.C. § 2244(d)(1)).                    The one year typically
 9 starts on the day after the conviction became final.                     See United
10 States v. Martinez-Martinez, 295 F.3d 1041, 1044 n.6 (9th Cir.
11 2002); see also 28 U.S.C. § 2255(f)(1).
12       Section 2255(f) provides that a petitioner may sometimes be
13 entitled to a later accrual date for her federal habeas claims,
14 i.e., a later start to the one-year limitations period.                      Section
15 2255(f) provides that the limitations period starts to run after
16 the latest of these four events: (1) the judgment of conviction
17 becomes     final;    (2)   the   date       on   which    a   government-created
18 impediment to the filing of the petition was removed; (3) “the
19 date on which the right asserted was initially recognized by the
20 Supreme Court, if that right has been newly recognized by the
21 Supreme Court and made retroactively applicable to cases on
22 collateral review”; or (4) the date on which the fact(s) supporting
23 the claim(s) first could have been discovered in the exercise of
24 reasonable diligence.          Here, Defendant’s Petition was untimely
25 under § 2255(f).
26       First, Petitioner has not alleged that her claims rest on any
27 new facts or evidence which could not have been discovered with
28 reasonable diligence within one year after her conviction became
                                            5                  20CV1422-CAB; 15CR2942-CAB
     Case 3:15-cr-02942-CAB Document 38 Filed 08/25/20 PageID.174 Page 6 of 16




 1 final, so she is not entitled to a later accrual date under
 2 § 2255(f)(4).       Cf. United States v. Li, 2013 U.S. Dist. LEXIS
 3 165928,     2013   WL   6140860,     *2-*3    (N.D.   Cal.    Nov.    21,     2013)
 4 (considering § 2255 petitioner’s argument that claims did not
 5 accrue until some time after conviction became final because the
 6 facts supporting her claim were undiscoverable before that time).
 7       As for the remaining § 2255(f) factors, the general rule is
 8 that a federal prisoner must file his § 2255 petition within one
 9 year from the date when his conviction became final, 28 U.S.C.
10 § 2255(f)(1).       For § 2255 purposes, a conviction becomes final
11 upon “the conclusion of direct review or the expiration of the
12 time for seeking such review.”                 28   U.S.C.   §   2244(d)(1)(A).
13 Although “[s]ection 2255 does not define ‘final’”, United States
14 v. Schwartz, 274 F.3d 1220, 1223 (9th Cir. 2001), the Ninth Circuit
15 has held that if a federal prisoner does not appeal to the U.S.
16 Court of Appeals, her conviction becomes final when the time for
17 her to appeal expired.           In a similar case, the Ninth Circuit
18 expressly adopted the Supreme Court’s statement in a pre-AEDPA
19 decision that “[b]y ‘final,’ we mean a case in which a judgment of
20 conviction has been rendered, the availability of appeal exhausted,
21 and [if the defendant appeals] the time for a petition for
22 certiorari elapsed or a petition for certiorari finally denied.”
23 See Schwartz, 274 F.3d at 1223 (quoting Griffith v. Kentucky, 479
24 U.S. 314, 321 n.6 (1987) [citing United States v. Johnson, 457
25 U.S. 537, 542 n.8 (1982) (citing Linkletter v. Walker, 381 U.S.
26 618, 622 n.5 (1965)]).        See also United States v. Colvin, 204 F.3d
27 1221, 1222-23 (9th Cir. 2000) (J. Hawkins, joined by J. McKeown)
28 (holding that § 2255 petitioner’s federal conviction became final,
                                            6               20CV1422-CAB; 15CR2942-CAB
     Case 3:15-cr-02942-CAB Document 38 Filed 08/25/20 PageID.175 Page 7 of 16




 1 for AEDPA purposes, when the time expired for him to file an appeal
 2 from the district court’s amended Judgment & Commitment Order);
 3 cf. Mendoza v. Carey, 449 F.3d 1065, 1067 (9th Cir. 2006) (stating,
 4 in state prisoner’s habeas case governed by AEDPA, “Mendoza did
 5 not appeal; therefore, his conviction became final . . . sixty
 6 days after the judgment of conviction.”).
 7       Defendant’s Judgment and Commitment (“J&C”) Order issued on
 8 March 11, 2016 and was entered on March 14, 2016. (Ex. 4.) Federal
 9 Rule of Appellate Procedure 4(b)(1)(A) provides that “[i]n a
10 criminal case, a defendant’s notice of appeal must be filed in the
11 district court within 14 days after the later of: (I) the entry of
12 either the judgment or the order being appealed, or (ii) the filing
13 of the government’s notice of appeal.”               See also Fed. R. App. P.
14 4(b)(6) (“A judgment or order is entered for purposes of this Rule
15 4(b) when it is entered on the criminal docket.”).
16       Here, the government did not appeal from this Court’s J&C
17 Order, so Defendant had to notice an appeal within 14 days after
18 that order was entered.         The 14-day appeal period ended March 28,
19 2016.    Thus, the conviction became final when the time for direct
20 appeal expired. Cf. Dorsey v. Miller, 2013 U.S. Dist. LEXIS 83560,
21 2013 WL 2928755, *2 (N.D. Cal. June 13, 2013) (holding that where
22 § 2254 petitioner did not appeal                to   state   appellate        court,
23 conviction became final 60 days after sentencing).                    Therefore,
24 Defendant’s 2020 Petition is not timely.
25       Next, nothing in the record suggests the government created
26 any impediment to Defendant filing this Petition within a year of
27 her conviction becoming final, so she is not entitled to a later
28 accrual date under § 2255(f)(2).               See Robles-Vargas v. United

                                            7               20CV1422-CAB; 15CR2942-CAB
     Case 3:15-cr-02942-CAB Document 38 Filed 08/25/20 PageID.176 Page 8 of 16




 1 States, 2008 U.S. Dist. LEXIS 21473, 2008 WL 755895, *3 (S.D. Cal.
 2 Mar. 19, 2008) (“To constitute an impediment to trigger statutory
 3 tolling, the government must have imposed the impediment in
 4 violation of the Constitution or laws of the United States.”)
 5 (citing Shannon v. Newland, 410 F.3d 1083, 1088 n.4 (9th Cir.
 6 2005)).
 7       Finally, Defendant does contend that her claims rest on some
 8 newly recognized retroactive authority under § 2255(f)(3).
 9       Alternatively, Defendant argues that her claims are tolled.
10 Defendant’s Petition will be untimely unless she shows that she is
11 entitled to statutory and/or equitable tolling totaling for about
12 three years; this she has not done.
13       First, as a matter of law, Defendant is not entitled to
14 statutory tolling.         Defendant is in federal custody and seeks
15 relief from a sentence imposed by a federal court. AEDPA statutory
16 tolling applies only to a state prisoner who filed habeas actions
17 in the state courts before filing a federal petition attacking the
18 same conviction and/or sentence under § 2254.                    See 28 U.S.C.
19 § 2244(d)(2) (“The time during which a properly filed application
20 for State post-conviction or other collateral review with respect
21 to the pertinent judgment or claim is pending shall not be counted
22 toward any period of limitation under this subsection.”).
23       Nor has Defendant shown that she is entitled to any equitable
24 tolling. “‘[A] litigant seeking equitable tolling bears the burden
25 of establishing two elements: (1) that he has been pursuing his
26 rights diligently, and (2) that some extraordinary circumstance
27 stood in his way.’”        Holland v. Florida, 560 U.S. 631, 130 S. Ct.
28 2549, 2566, (2010) (Alito, J., concurring in part & concurring in
                                            8               20CV1422-CAB; 15CR2942-CAB
     Case 3:15-cr-02942-CAB Document 38 Filed 08/25/20 PageID.177 Page 9 of 16




 1 judgment) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)).
 2 “‘With respect to the necessary diligence, the petitioner must
 3 diligently seek assistance and exploit whatever assistance is
 4 reasonably available.’”         Stancle, 692 F.3d at 959 (quoting Bills
 5 v. Clark, 628 F.3d 1092, 1101                (9th   Cir.     2010)).    Petitioner
 6 identifies     no   extraordinary      circumstance     or     impediment     which
 7 prevented her from filing a § 2255 petition asserting these claims
 8 in the year following her J&C Order, so she is not entitled to
 9 equitable tolling.         Thus, Defendant’s Petition is untimely and
10 should be dismissed with prejudice.           Zixiang Li v. Kerry, 710 F.3d
11 995 (9th Cir. 2013) (holding that “[d]ismissal without leave to
12 amend is proper if it is clear that the complaint [or petition]
13 could not be saved by amendment[.]”).
14       C.    Former Counsel was Not Ineffective
15       The Sixth Amendment guarantees a criminal defendant the right
16 to effective assistance of counsel.           Strickland v. Washington, 466
17 U.S. 668, 684-86 (1984); Missouri v. Frye, 566 U.S. 134, 144 (2012)
18 (holding that defendants are entitled to the effective assistance
19 of counsel with regard to plea offers); Glover v. United States,
20 531 U.S. 198, 203-04 (2001) (holding that defendants are entitled
21 to the effective assistance of counsel with regard to sentencing
22 proceedings).
23       In Strickland, 466 U.S. at 694, the Supreme Court held that
24 there are two components to an ineffective assistance of counsel
25 claim: “deficient performance” and “prejudice.”
26       Under Strickland’s first prong, Defendant is required to show
27 that his former counsel’s performance “fell below an objective
28 standard of reasonableness,” Strickland, 466 U.S. at 688, or was
                                            9                 20CV1422-CAB; 15CR2942-CAB
     Case 3:15-cr-02942-CAB Document 38 Filed 08/25/20 PageID.178 Page 10 of 16




 1 “outside the wide range of professionally competent assistance,”
 2 id. at 690.       In reviewing counsel’s performance under this first
 3 prong, the Court must “begin with the premise that ‘under the
 4 circumstances, the challenged action[s] might be considered sound
 5 trial strategy.’”         Cullen v. Pinholster, 563 U.S. 170, 191 (2011)
 6 (alteration in original) (quoting Strickland, 466 U.S. at 689).
 7 The Court must be “highly deferential,” and must evaluate the
 8 challenged      conduct      from   the   perspective     of   defense     counsel.
 9 Strickland, 466 U.S. at 689.                   “[T]he   relevant   inquiry     under
10 Strickland is not what defense counsel could have pursued, but
11 rather     whether     the     choices    made     by    defense    counsel     were
12 reasonable.”       Siripongs v. Calderon, 133 F.3d 732, 736 (9th Cir.
13 1998).
14        Under Strickland’s second prong, Defendant is required to show
15 a “reasonable probability that, but for counsel’s unprofessional
16 errors, the result of the [trial] would have been different.”                    Id.
17 at 694.     “A reasonable probability is a probability sufficient to
18 undermine confidence in the outcome.”              Id.    Defendant has to show
19 “a ‘substantial,’ not just ‘conceivable,’ likelihood of a different
20 result.”     Pinholster, 563 U.S. 189 (quoting Harrington v. Richter,
21 562 U.S. 86, 112 (2011)).             To show prejudice in the sentencing
22 context, a petitioner must prove that, absent counsel’s alleged
23 deficient performance, the result of the sentencing proceeding
24 would have been different.           Glover, 531 U.S. at 203-04; see also
25 United States v. Palomba, 31 F.3d 1456, 1465 (9th Cir. 1994).
26        It is unnecessary to address both Strickland requirements if
27 the petitioner makes an insufficient showing on one.                   Strickland,
28 466 U.S. at 697 (“If it is easier to dispose of an ineffectiveness
                                             10               20CV1422-CAB; 15CR2942-CAB
     Case 3:15-cr-02942-CAB Document 38 Filed 08/25/20 PageID.179 Page 11 of 16




 1 claim on the ground of lack of sufficient prejudice, . . . that
 2 course should be followed.”); Rios v. Rocha, 299 F.3d 796, 805
 3 (9th Cir. 2002) (“Failure to satisfy either prong of the Strickland
 4 test obviates the need to consider the other.”).
 5        Here, Defendant fails on both prongs since former counsel’s
 6 decision was reasonable and caused no prejudice.
 7              1.     Former Counsel’s Decision Was Reasonable
 8        Assuming Defendant’s allegation is true, former counsel’s
 9 decision to not argue for a meritless duress defense was reasonable
10 because it reduced Defendant’s potential exposure and resulted in
11 a below guideline sentence.
12        Defense counsel has a duty to make reasonable investigations
13 or    to    make     a    reasonable        decision    that   makes        particular
14 investigations unnecessary.            See Bragg v. Galaza, 242 F.3d 1082,
15 1088 (9th Cir. 2001). However, the duty to investigate and prepare
16 a defense is not limitless.            Id.       An attorney is not required to
17 interview every conceivable witness or to examine every possible
18 piece of evidence.           Id.   Further, the Ninth Circuit has observed
19 that:      “Courts    have    generally      rejected    claims   of    ineffective
20 assistance premised on a failure to investigate where the record
21 demonstrates that the defendant would have pled guilty despite the
22 additional evidence and where the additional evidence was unlikely
23 to change the outcome at trial.”                 Lambert v. Blodgett, 393 F.3d
24 943, 982 (9th Cir. 2004).
25        Here,      Defendant’s      former    counsel    performed      an     adequate
26 investigation.           Former counsel did not chase after inadmissible
27 evidence or theories unsupported by the evidence.
28        Defendant has identified no “additional evidence” that former

                                               11             20CV1422-CAB; 15CR2942-CAB
     Case 3:15-cr-02942-CAB Document 38 Filed 08/25/20 PageID.180 Page 12 of 16




 1 counsel      failed        to   uncover     in   his    allegedly      inadequate
 2 investigation, let alone demonstrated that but for the discovery
 3 of that evidence, she would not have been found guilty at any
 4 trial.     On the contrary, Defendant’s statements to the Probation
 5 Officer and to the United States made no mention of duress.
 6        Any duress evidence would not have impacted any trial.               Courts
 7 have specifically approved the pretrial exclusion of evidence
 8 relating to a legally insufficient duress defense on numerous
 9 occasions.        See United States v. Bailey, 444 U.S. 394, 416 (1980)
10 (addressing duress); United States v. Moreno, 102 F.3d 994, 997
11 (9th Cir. 1996) (addressing duress).
12        In order to make a prima facie showing for a duress defense
13 or a jury instruction, a defendant must establish: (1) an immediate
14 threat of death or serious bodily injury, (2) a well-grounded fear
15 that the threat will be carried out, and (3) lack of a reasonable
16 opportunity to escape the threatened harm.                    United States v.
17 Ibarra-Pino, 657 F.3d 1000, 1004 (9th Cir. 2011).                 In the absence
18 of    a   prima    facie    showing   of    duress,    evidence   of   duress    is
19 irrelevant and may be excluded, and a jury instruction is not
20 appropriate.       Id.     “[A] defendant has a reasonable opportunity to
21 escape the threatened harm by surrendering to authorities when
22 confronted at a point of inspection even where the defendant
23 asserts that he is being watched by the people who threatened him
24 and that threats have been made against his family.”                 Id. at 1005.
25        Here, Defendant did not inform the primary officer of the
26 alleged duress.          Defendant did not inform the secondary officer.
27 Defendant invoked her right to remain silent.              Defendant’s alleged
28 duress defense was without merit and would have been inadmissible
                                              12             20CV1422-CAB; 15CR2942-CAB
     Case 3:15-cr-02942-CAB Document 38 Filed 08/25/20 PageID.181 Page 13 of 16




 1 at trial.         Thus, Defendant has not demonstrated any prejudice
 2 arising      from    former    counsel’s      allegedly    deficient        pretrial
 3 investigation.
 4        On the contrary, when it became apparent that Defendant’s
 5 criminal     history     would    preclude     a    finding     of   safety     valve
 6 eligibility, former counsel negotiated a disposition avoiding any
 7 potential      mandatory      minimum.        The   disposition      also     reduced
 8 Defendant’s potential statutory maximum from life to 20 years in
 9 custody.     Prior to departures, Defendant’s guideline range was 63
10 to 78 months in custody.          (Dkt. #25.)       Former counsel’s decision
11 resulted in a 48-month sentence, a sentence below the guideline
12 range prior to departures.
13        Had   former    counsel     not   negotiated       the   disposition       and
14 unsuccessfully argued the duress defense, Defendant potentially
15 would have been facing no less than ten years in custody.                      Former
16 counsel’s decision resulted in a sentence that was less than half
17 the ten-year mandatory minimum.            The decision also eliminated the
18 risk Defendant could receive the ten-year mandatory minimum and up
19 to life in custody.        Under any measure, former counsel’s decision
20 was reasonable.
21              2.     Former Counsel’s Decision Caused No Prejudice
22        Former counsel’s decision to not argue for the duress defense
23 caused no prejudice to Defendant.              Defendant’s statements to the
24 Probation Officer and the United States explicitly admitted guilt
25 without any reference to duress.               (PSR at 4; Ex. 3, at p. 2-4.)
26 Ultimately, Defendant fails to allege that she would not have
27 entered a guilty plea if there were evidence of duress.                          The
28 sentencing included a departure below her guideline range of 63 to
                                            13               20CV1422-CAB; 15CR2942-CAB
     Case 3:15-cr-02942-CAB Document 38 Filed 08/25/20 PageID.182 Page 14 of 16




 1 78 months in custody.
 2        Further, as noted previously, the duress defense would have
 3 been inadmissible.
 4        Defendant received the benefit of her bargain.              Any argument
 5 that she was unaware of former counsel’s decision to forgo arguing
 6 duress is meritless.         Defendant knowingly and voluntarily entered
 7 a guilty plea.       A guilty plea entered pursuant to an adequate plea
 8 colloquy “should be more than ephemeral,” United States v. Rios
 9 Ortiz, 830 F.2d 1067, 1069-70 (9th Cir. 1987), and indulging such
10 a   meritless     argument     serves    only   to   “debas[e]    the    judicial
11 proceeding at which a defendant pleads.”               United States v. Hyde,
12 520 U.S. 670, 676 (1977).
13        Defendant has not alleged that, even if adequate assistance
14 had been given, she would have elected to plead not guilty and
15 proceed to trial.        Defendant has not denied her acts or suggested
16 pleading not guilty.         Defendant does not argue that the sentence
17 she received was illegal since it is well below the 20-year
18 maximum.      Thus, the Court should find that no prejudice from the
19 allegedly inadequate advice has been shown.
20             3.    The Court Should Not Hold an Evidentiary Hearing
21        An evidentiary hearing is not required when “the motions and
22 files and records of the case conclusively show that the prisoner
23 is entitled to no relief.”              United States v. Burrows, 872 F.2d
24 915, 917 (9th Cir. 1989). Further, no hearing is necessary when
25 credibility can be conclusively decided on the basis of documentary
26 testimony and evidence on the record.             Shah v. United States, 878
27 F.2d 1156, 1160 (9th Cir. 1989).              “Mere conclusory statements in
28 a § 2255 motion are not enough to require a hearing.”                      United

                                            14              20CV1422-CAB; 15CR2942-CAB
     Case 3:15-cr-02942-CAB Document 38 Filed 08/25/20 PageID.183 Page 15 of 16




 1 States v. Johnson, 988 F.2d 941, 945 (9th Cir. 1993).                 The record
 2 demonstrates counsel provided effective assistance, and Defendant
 3 has not alleged any facts outside of the record or events outside
 4 of the courtroom that would require a hearing.                Thus, this Court
 5 should not hold an evidentiary hearing on this matter.
 6             4.    The Court Should Deny a Certificate of Appealability
 7        In order for Defendant to assert a right to appeal this final
 8 order, she must first warrant a certificate of appealability. 28
 9 U.S.C. § 2253(b), (c)(1).             To do so, Defendant must make “a
10 substantial showing of the denial of a constitutional right,” and
11 “must demonstrate that reasonable jurists would find the district
12 court’s assessment of the constitutional claims debatable or
13 wrong.”      Slack v. McDaniel, 529 U.S. 473, 483-84 (2000).                   The
14 record is plain, and reasonable jurists would not debate that
15 Defendant’s motion lacks merit.               Thus, the Court should deny
16 Defendant a certificate of appealability.
17                                         IV
18                                    CONCLUSION
19        For the foregoing reasons, the United States asks that the
20 Court deny Defendant’s Petition.
21        DATED: August 25, 2020.           Respectfully submitted,
22                                          ROBERT S. BREWER, JR.
                                            United States Attorney
23
                                            /s/ Christopher M. Alexander
24                                          CHRISTOPHER M. ALEXANDER
25
26
27
28
                                           15               20CV1422-CAB; 15CR2942-CAB
     Case 3:15-cr-02942-CAB Document 38 Filed 08/25/20 PageID.184 Page 16 of 16




 1                            UNITED STATES DISTRICT COURT
 2                          SOUTHERN DISTRICT OF CALIFORNIA
 3
 4   UNITED STATES OF AMERICA,            Case Nos.: 20CV1422-CAB
                                                     15CR2942-CAB
 5              Plaintiff,
                                          CERTIFICATE OF SERVICE
 6         v.
 7   GRACIELA ARELLANO HERRERA,
 8              Defendant.
 9
10
11 IT IS HEREBY CERTIFIED THAT:
12 I, CHRISTOPHER ALEXANDER, am a citizen of the United States and am
     at least eighteen years of age.         My business address is 880 Front
13 Street, Room 6293, San Diego, California 92101-8893.
14 I am not a party to the above-entitled action.    I have caused
   service of the United States’ Opposition to Defendant’s Petition
15 on the following parties by electronically filing the foregoing
   with the Clerk of the District Court using its ECF System, which
16 electronically notifies them.
17 I hereby certify that I have caused to be emailed and mailed the
     foregoing, by the United States Postal Service, to the following
18 non-ECF participants on this case:
19 1. Graciela Arellano Herrera
        #51422-298
20      Henderson Detention Center
        18 East Basic Road
21      Henderson, NV 89015
22 the last known address, at which place there is delivery service
     of mail from the United States Postal Service.
23
     I declare under penalty of perjury that the foregoing is true and
24 correct.
25
     Executed on August 25, 2020.
26
                                            s/ Christopher M. Alexander
27                                          CHRISTOPHER M. ALEXANDER
                                            Assistant U.S. Attorney
28
                                           16               20CV1422-CAB; 15CR2942-CAB
